Case 1:20-cv-03384-AJN Document 13 Filed 08/06/20 Page 1 of 2

(Via email to Chambers & Temporary Pro Se Filing) August 5, 2020
Hon. Alison J. Nathan
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 1007
Re: Benthos Master Fund, Ltd. v. Etra, No. 20-cv-3384
Dear Judge Nathan,

| respectfully request that the Court deny the petition of Mr. Steven R. Popofsky in his attached
letter of August 4, 2020.

The arbitration to which he referred was one in which none of the parties, other than Mr.
Popofsky’s client participated. | did not, because | was not and never was a party to the
business transaction. | was a services provider, who performed honorably and in accordance
with the agreement of the parties. Unfortunately, the business transaction failed and,
notwithstanding the efforts of many to assist the parties, including by me for many years and
without compensation, Mr. Popofsky’s client suffered a loss. His client is an offshore fund for
wealthy investors, with unlimited funds to deal with these matters and, unfortunately, with
the resources to also attack even those who were not party to the transaction and who fully
and correctly performed and assisted his client, as they themselves had acknowledged at the
time.

Therefore, one must take the allegations in Mr. Popofasky’s letter, all of which are factually
incorrect, as the unilateral claims of Mr. Popofsky, which he also made to the arbitrator, who
accepted them without recourse to any other input.

Mr. Popofsky also takes out of context a quote from an early hearing before Judge Deborah
Bass. The judge dismissed Mr. Popofsky’s motion when it was clear that | performed fully and
honorably . Mr. Popofsky made me supply hundreds of pages of documents and be deposed for
a full seven hours to obtain clear evidence that | did nothing wrong . None of this or any other
exculpatory evidence was presented to the arbitrator which would have fully rebutted Mr.
Popofsky’s claims.

| have continued to offer assistance to Mr. Popofsky and his client , both of whom who fully
appreciate my own personal limited resources as well as my positive role throughout this
matter. Rather than accepting the petition to convert a unilateral arbitration award, which
would irreparably harm me in my ability to function for this or any other purpose at my senior
age of 79 years, | ask the Court to hold the petition in abeyance, avoiding causing further harm
to me without any benefit to his client, and order Mr. Popofsky and myself to engage in good
faith efforts to find the best possible resolution for the parties concerned.

 

CO SHO en SO fog Lely, Cap
3,14

Case 1:20-cv-03384-AJN Document 13 Filed 08/06/20 Page 2 of 2
Case 1:20-cv-03384-AJN Documenti2 Filed 08/04/20 Page 1of1

enn

Direct Dial; 212.880.9882
E-Mail: spopofsty@ikkwe.com

August 4, 2020

VIA ECF

Hon. Alison J. Nathan

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Re: Benthos Master Fund, Ltd. v. Etra, No. 20-cv-3384
Dear Judge Nathan:

This firm represents petitioner Benthos in connection with the above (unopposed)
application to confirm an arbitration award in the amount of $5,254,561.12. In accordance with
Your Honor'’s Rule 3(H), we write to alert the Court that 90 days have passed since the
application became fully briefed.

Because (among other reasons) the arbitrator found that respondent (a licensed New York
attorney) had engaged in “shocking” conduct that was “unworthy of an attorney acting as an
escrow Agent,” acted with “disloyalty,” “showed reckless disregard of [petitioner's] rights,” and
“released [petitioner’s escrowed] funds while engaging in willful misconduct” (Dkt. 1, Ex. A,
Section VIII, paras. 70-72, 77); and because the late judge Deborah Batts found in this matter
that respondent, “an officer of the court . . . [has) ignored court orders” and “will be subject to
being incarcerated (Case No. 1:18-cv-09401, Dkt. 16-1 at 8, 19), petitioner has a well-founded
fear that respondent may be engaged in hiding assets or otherwise seeking to frustrate judgment
enforcement.

Accordingly, with due regard for this Court’s docket and the exigencies imposed by the
current public health emergency, petitioner respectfully requests that the Court grant the petition
at the earliest possible opportunity so that petitioner may convert its arbitration award into a
judgment and proceed to enforce it.

Respectfully yours,

Steven R. Popofshy
Steven R. Popofsky

ce: Aaron Etra (via e-mail)

 

Kleinberg, Kaplan, Wolff & Cohen, P.C. | 500 Fifth Avenue, New York, NY 10110 | 212.986.6000 | kkwc.com
439960.2 - 08/04/20
